06/01/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs March 29, 2022

              GEORGE JOHN BYRD v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                         No. 97264 Kyle A. Hixson, Judge
                     ___________________________________

                             No. E2021-00562-CCA-R3-PC
                        ___________________________________


The Petitioner, George John Byrd, filed a petition for post-conviction relief from his three
aggravated rape convictions, his aggravated assault conviction, and the resulting effective
sentence of twenty-five years. The Petitioner alleged that his trial counsel was ineffective
by “opening the door” to evidence that was detrimental to the Petitioner, inadequately
preparing for trial, failing to interview and call certain defense witnesses, and failing to
prepare the Petitioner to testify at trial. The post-conviction court denied the petition, and
the Petitioner appeals this ruling. Upon review, we affirm the judgment of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Bailey M. Harned, Knoxville, Tennessee, for the Appellant, George John Byrd.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Charme P. Allen, District Attorney General; and Leslie Nassios,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background

      On direct appeal, this court summarized the proof adduced at trial. State v. George
John Byrd, No. E2009-02091-CCA-R3-CD, 2010 WL 4622009, at *1 (Tenn. Crim. App.
at Knoxville, Nov. 15, 2010). 1 The proof revealed that the Petitioner and the victim
married in October 2006, but the victim soon moved away due to marital problems. Id. In
February 2007, the victim and the Petitioner reconciled after the Petitioner promised to
seek rehabilitation for his drug problem. Id. The victim was granted an order of protection
due to acts of violence the Petitioner had committed against her. Id.

       On May 22, 2007, the victim; the Petitioner; the Petitioner’s ex-girlfriend, Christina
Paschal; and Paschal’s boyfriend, Joey Bowman, celebrated the Petitioner’s birthday at the
Petitioner’s apartment. Id. The victim noted that at the time of the party, she and the
Petitioner had been awake for three days because the Petitioner “was on an extended drug
binge, and he would not let her go to sleep.” Id. The victim stayed sober, but the Petitioner,
Paschal, and Bowman drank alcohol and ingested cocaine throughout the early afternoon
and the night. Id. The Petitioner became angry at the victim for “ruining his party,” and
he warned her that she would “‘pay for being a bitch[.]’” Id. The victim thought the
Petitioner was threatening to hurt her. Id.

        At 6:30 a.m., the Petitioner told the victim to go to bed, and he followed her upstairs
to the bedroom. Id. Paschal and Bowman continued drinking downstairs. Id. In the
bedroom, the Petitioner forced the victim “to perform oral sex at least three times, anal sex
twice, and vaginal sex once.” Id. The victim did not consent to any of the sex acts. Id.
The victim did not cry out for help because the Petitioner had threatened to kill her, Paschal,
and Bowman if his friends came into the bedroom. Id. at *2. The victim and the Petitioner
fell asleep, and the victim awoke thirty minutes later. Id. She managed to leave the house,
run to a ministry, and call her sister and 911. Id. Later, an ambulance took her to the
hospital. Id. The victim experienced pain in her rectum and vagina after the rapes. Id.

       On cross-examination, the victim said that for two days prior to the Petitioner’s
birthday, the Petitioner repeatedly obtained and consumed beer and drugs. Id. The victim
and the Petitioner were unemployed at the time of the offenses, they “lived in government
housing, [they] received food stamps, and [they] were given money by [the Petitioner’s]
mother and sister.” Id.

        On redirect examination, the victim said that after the offenses, the Petitioner
repeatedly called to persuade her not to come to court. Id. When asked how the Petitioner
could afford to purchase alcohol and drugs immediately prior to the offenses, the victim
explained, “‘He was stealing fishing reels from Wal-Mart, taking them back and getting a
gift card, [and] selling the gift card to get the cash to get the drugs.’” Id.


        1
         On direct appeal, this court noted that the proof adduced at trial was “extremely graphic.” Byrd,
No. E2009-02091-CCA-R3-CD, 2010 WL 4622009, at *1. This court limited the summary of the facts to
those necessary to address the issues raised. Id.
                                                  -2-
       The sexual assault nurse who examined the victim testified that she saw no tears or
redness in the victim’s vagina, but she saw “a blue bruise.” Id. The victim told the nurse
that her pubic area and “external anus” were tender. Id. The victim seemed frightened and
reported fearing for her life. Id. The victim described the sexual assaults, saying that
during the assaults, the Petitioner had a knife on the bedroom dresser and that the Petitioner
had threatened her. Id.

       The Petitioner testified that on the night of his birthday party, the victim was upset
because he was using drugs. Id. Additionally, she was “‘real obsessed’ with him,” got
upset when he talked with other women, and was mad because his ex-girlfriend, Paschal,
was at the apartment. Id. The Petitioner estimated he drank nineteen to twenty beers on
the night of the offenses. Id. The Petitioner agreed that he and the victim had vaginal,
anal, and oral sex, but he contended that the sex was consensual and was initiated by the
victim. Id. The Petitioner acknowledged that he called the victim while he was in jail and
apologized for what happened but claimed that he did so to “make her happy.” Id.
Nevertheless, the Petitioner asserted that he was innocent and that the victim had falsely
accused him. Id.

       On cross-examination, the Petitioner acknowledged that he called the victim while
he was in jail, told her he loved her, and asked her to drop the charges against him. Id. at
*4. The Petitioner conceded he told the victim that he was responsible for what happened
but explained that he made the concession because he was trying to calm her down. Id.
The Petitioner stated that everyone knew the victim’s allegations against him were false
and that she “had previously claimed that an ex-boyfriend raped her daughter.” Id.

        At the conclusion of the trial, the Petitioner was convicted of three counts of
aggravated rape, a Class A felony, and one count of aggravated assault, a Class C felony.
Id. at *1. He was sentenced to twenty-five years for each aggravated rape conviction and
to twelve years for the aggravated assault conviction. Id. The sentences were ordered to
be served concurrently for a total effective sentence of twenty-five years. On direct appeal,
this court affirmed his convictions and sentences. Id.

        Thereafter, the Petitioner filed a pro se post-conviction petition, alleging that his
trial counsel was ineffective. Post-conviction counsel was appointed, and amended
petitions were filed. In the petitions, the Petitioner alleged that his trial counsel was
ineffective by “opening the door” to evidence that was detrimental to the Petitioner,
inadequately preparing for trial, failing to interview and call certain defense witnesses, and
failing to prepare the Petitioner to testify at trial.2

        2
          In the petitions, the Petitioner raised several additional allegations of ineffective assistance, which
he has abandoned on appeal. We will limit our recitation of the facts to those pertinent to the issues the
Petitioner raised on appeal.
                                                     -3-
       At the post-conviction hearing, co-counsel testified that he joined the case a few
days prior to trial at trial counsel’s request and that he also handled the direct appeal. Co-
counsel recalled that testimony was introduced at trial that the Petitioner had consumed
large amounts of drugs and alcohol immediately prior to the offenses and that the Petitioner
was unemployed. On redirect examination, the State wanted to question the victim about
how the Petitioner could afford to buy the drugs and alcohol in order to elicit the victim’s
testimony that the Petitioner stole items from Walmart, returned the items for gift cards,
and sold the gift cards for cash which he used to purchase the drugs and alcohol. The
defense objected, arguing that the evidence was not probative to the issues at trial, that it
was not relevant, and that it characterized the Petitioner as “a thief.” The State said that
the victim’s testimony regarding the Petitioner’s ability to purchase drugs, their living
arrangements, and their lack of employment “opened the door” to the line of questioning.
The trial court overruled the motion. Co-counsel raised the issue on appeal, and this court
agreed with the trial court. Co-counsel acknowledged that, as noted by this court,
Tennessee Rule of Evidence 404(b) was not raised. Co-counsel explained the defense
thought arguing that the line of questioning “wasn’t especially probative . . . was the
stronger argument than the attempt to argue the danger of unfair prejudice of it being
considered propensity evidence against him.”

        On cross-examination, co-counsel noted that the Petitioner had not been convicted
of any thefts from Walmart. Co-counsel agreed that credibility was a “crucial issue” at
trial and that the victim’s credibility was bolstered by the introduction of recordings of calls
the Petitioner made to the victim while he was in jail. During the calls, the victim discussed
the allegations with the Petitioner, and the Petitioner did not dispute the allegations and
“appeared to agree that he had done some of those things.” However, the Petitioner
testified at trial that he had not agreed with the victim but that he was trying to “appease
her.”

        Co-counsel agreed the victim’s credibility was further bolstered by the fact that
immediately after the sexual assault, the victim left the residence, made a complaint, and
went for an examination. During the examination, the victim told the sexual assault nurse
that she was afraid of the Petitioner and that the Petitioner had threatened her. The sexual
assault nurse found physical evidence which corroborated the victim’s allegations. The
defense acknowledged that the Petitioner and the victim had sex but maintained that the
sex was consensual. Co-counsel recalled that the victim’s testimony and the recordings of
the jail telephone calls showing the Petitioner repeatedly attempted to convince the victim
not to appear in court was damaging to the defense.




                                             -4-
        Trial counsel testified that he was not able to review his file before the post-
conviction hearing because the case had occurred thirteen years prior to the hearing, and
the file was in storage. Nevertheless, trial counsel recalled that on April 11, 2008, after the
public defender’s office developed a conflict, trial counsel was appointed to represent the
Petitioner in general sessions court. Trial counsel said that the Petitioner maintained that
the sex was consensual.

       Trial counsel acknowledged that the Petitioner had arranged “a three-way call” with
himself, trial counsel, and the victim. During the call, the Petitioner and the victim asked
what would happen if the victim did not come to court, and trial counsel responded that he
would ask for the case to be dismissed. However, he cautioned that the victim was under
subpoena and that he would not advise her not to come to court. Trial counsel
acknowledged that the case against the Petitioner was dismissed in general sessions court
because the victim did not appear. Trial counsel said that he always informed his clients
that if the case were dismissed in general sessions court, the district attorney could
nevertheless take it “by presentment to a grand jury.”

        Trial counsel said he had received and reviewed the discovery. He was “sure” he
reviewed the discovery with the Petitioner because he always reviewed the discovery with
his clients. Trial counsel said that the defense’s theory of the case was that the sex was
consensual and that the victim was mad at the Petitioner due to a “typical” marital
disagreement. Trial counsel hired an investigator, Barry Rice, who “scoured the country”
looking for the individuals who were at the party. Trial counsel gave Rice “partial names”
of Paschal and Bowman; however, Rice was unable to locate them.

        Trial counsel said that although the Petitioner acknowledged he had been drinking
alcohol and using drugs before the offenses, the defense wanted to show that the Petitioner
did not have the financial ability to buy the drugs and alcohol. Therefore, trial counsel
cross-examined the victim regarding how the Petitioner could afford to pay for the drugs
and alcohol. Trial counsel acknowledged that his cross-examination “inadvertently opened
the door to where they got the money when [the victim] said, ‘Well, he went and stole
stuff.’” Trial counsel did not know about the thefts until the victim mentioned them at trial.
Trial counsel noted that the Petitioner had not been charged or convicted of the thefts, so
no proof supported the victim’s allegations.

       Trial counsel recalled that prior to trial, the parties had agreed that the last page of
the order of protection, which described the Petitioner’s holding a knife to the victim’s
throat on an occasion prior to the offenses, would not be submitted to the jury. Trial
counsel acknowledged that he “messed up” when cross-examining the victim because he
mentioned that the jury had not “seen the entire order of protection.” He explained that he
made the statement while “we [were] right in the heat of talking back and forth and
everything.” On redirect examination, the prosecutor argued that trial counsel “open[ed]
                                             -5-
the door” to the entire statement being shown to the jury, and the trial court agreed.
Regardless, trial counsel asserted that he did not think the admission of the last page of the
order of protection would have “swayed” the jury.

        Trial counsel said that prior to trial, he and the Petitioner discussed whether the
Petitioner should testify. Trial counsel noted, however, that the Petitioner never believed
he would face trial because he thought the victim would not come to court. After the State
rested its case-in-chief, trial counsel asked the Petitioner if he wanted to testify. Trial
counsel advised the Petitioner that he had the right to testify but that he did not have to
testify. The Petitioner decided to testify.

        When asked about preparing the Petitioner to testify, trial counsel acknowledged
that he did not “s[i]t him down and sa[y], Okay, here’s our prep for your testimony.”
However, they discussed “stuff” and talked about the defense being that the sex was
consensual. Regarding cross-examination, trial counsel stated that he always told his
clients not to elaborate, to give “yes or no” answers, and to “be very careful what you say.”

       Trial counsel said that some of the Petitioner’s family members wanted to testify
regarding the victim’s “past acts,” such as the victim’s “bragging about having anal sex . .
. .” Trial counsel stated that he did not call them as witnesses because their testimony
would have been redundant to the victim’s testimony and could have exposed the defense
to damaging cross-examination. Trial counsel called as a witness the Petitioner’s ex-wife,
Kimberly Derry, who testified that the Petitioner was a good person and that he had never
done anything “forcible” to her.

       On cross-examination, trial counsel agreed that he had filed numerous pretrial
motions and was successful in excluding proof of multiple prior bad acts the Petitioner
committed against numerous women, some of which resulted in warrants against the
Petitioner. Trial counsel acknowledged that the proof at trial consisted primarily of the
victim’s testimony versus the Petitioner’s testimony, which made their credibility crucial.
Trial counsel opined that the victim was a credible witness and that her trial testimony was
“extremely graphic” and detailed. Further, the investigating officer testified that the
victim’s allegations were corroborated by “the scene and her demeanor.” Additionally, the
sexual assault nurse who examined the victim found physical evidence to corroborate the
victim’s testimony. Trial counsel agreed that in light of the proof of the offenses, the
alleged thefts from Walmart “kind of pale[d] in comparison” and opined that “the Walmart
incident was [not] much, if any, issue at all.” Trial counsel acknowledged that there was
evidence the Petitioner prevented the victim from testifying at the preliminary hearing and
that he tried to keep her from testifying at trial.

       The Petitioner testified that trial counsel began representing him in general sessions
court after another attorney was removed due to a conflict. The Petitioner did not recall
                                            -6-
whether trial counsel visited him in jail but acknowledged trial counsel met with him prior
to each court appearance. They discussed what would happen if the case were dismissed
in the general sessions court. The Petitioner believed the case would “just be over with,”
but he “knew that there was a chance that the State could pick it up . . . .” The Petitioner
said that after the case was dismissed in general sessions court, he went to prison because
of parole violations. Afterward, he was “re-indicted . . . for more serious charges.”

       The Petitioner said that he and trial counsel did not discuss trial strategy. He
explained that they thought the victim would refuse to come to court, and the case would
be dismissed. The Petitioner recalled a telephone call he had with trial counsel, and the
victim during which trial counsel told the victim that if she failed to come to court, the
charges against the Petitioner would be dismissed, and the case would be over.

       The Petitioner again maintained the defense theory was that the sex was consensual.
The Petitioner told trial counsel that the victim had made “similar allegations against ex-
boyfriends before” and that she said “one of her exes did something to her daughter.” To
the Petitioner’s knowledge, trial counsel did not investigate the victim’s prior allegations.

        The Petitioner acknowledged that trial counsel may have visited him at the detention
facility. The Petitioner did not review discovery with trial counsel, and he never listened
to any recordings of jail telephone calls until they were played for the jury during trial.

       The Petitioner said that he wanted Paschal3 and Bowman called as witnesses at trial.
The Petitioner asserted that the victim was “real possessive of” him and that she was angry
because Paschal, the Petitioner’s ex-girlfriend, was at the residence. Additionally, during
the Petitioner’s birthday party, the victim and Paschal talked about Paschal’s receiving
criminal compensation after someone was convicted of raping her.

       The Petitioner opined that Paschal and Bowman should not have been difficult to
find. Although he did not know their “physical address,” he gave trial counsel a description
of how drive to their residence. The Petitioner also thought that the probation office had
Paschal’s address and that the public defender’s office had Bowman’s address.

       The Petitioner said the first time trial counsel mentioned that the Petitioner might
need to testify was on the second day of trial after the recordings of the jail telephone calls
were played for the jury. The Petitioner asserted that trial counsel did “[a]bsolutely
nothing” to prepare him to testify and that the State’s cross-examination of him “did not
go well.” The Petitioner explained he testified on cross-examination that he ran from the

        3
          At trial, this witness’ surname was spelled “Paschal.” In the transcript of the post-conviction
hearing, her surname was spelled “Pascal.” For consistency, we have utilized the spelling used at trial and
on direct appeal.
                                                   -7-
police because he was “nervous” and “paranoid.” However, the “real reason” he ran was
that he was on parole and was not supposed to be at that address. Additionally, the State
cross-examined him about a prior theft conviction in Knox County, and he responded that
he had not been convicted of any thefts. He explained that he thought the State was asking
if he had been convicted of “stealing” anything. As impeachment, the State introduced
proof that the Petitioner had been convicted of cashing a “rebate check” that was sent to
his then-wife, Kimberly Derry. The Petitioner said that discussing potential cross-
examination issues with trial counsel prior to his testimony would have been helpful.

       The post-conviction court held that the Petitioner did not prove by clear and
convincing evidence that trial counsel was deficient or that he was prejudiced by counsel’s
representation. On appeal, the Petitioner challenges this ruling.

                                       II. Analysis

       To be successful in a claim for post-conviction relief, the Petitioner must prove the
factual allegations contained in the post-conviction petition by clear and convincing
evidence. See Tenn. Code Ann. § 40-30-110(f). “‘Clear and convincing evidence means
evidence in which there is no serious or substantial doubt about the correctness of the
conclusions drawn from the evidence.’” State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim.
App. 1999) (quoting Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)).
Issues regarding the credibility of witnesses, the weight and value to be accorded their
testimony, and the factual questions raised by the evidence adduced at trial are to be
resolved by the post-conviction court as the trier of fact. See Henley v. State, 960 S.W.2d
572, 579 (Tenn. 1997). Therefore, the post-conviction court’s findings of fact are entitled
to substantial deference on appeal unless the evidence preponderates against those findings.
See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact. See
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court’s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court’s conclusions
of law purely de novo. Id.

       When the Petitioner seeks post-conviction relief on the basis of ineffective
assistance of counsel, “the [P]etitioner bears the burden of proving both that counsel’s
performance was deficient and that the deficiency prejudiced the defense.” Goad v. State,
938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687
(1984)). To establish deficient performance, the Petitioner must show that counsel’s
performance was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the
Petitioner must show that “there is a reasonable probability that, but for counsel’s
                                           -8-
unprofessional errors, the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Strickland,
466 U.S. at 694. Moreover,

              [b]ecause [the P]etitioner must establish both prongs of the
              test, a failure to prove either deficiency or prejudice provides a
              sufficient basis to deny relief on the ineffective assistance
              claim. Indeed, a court need not address the components in any
              particular order or even address both if the [Petitioner] makes
              an insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697).

        On appeal, the Petitioner contends that his trial counsel was ineffective by “opening
the door” to evidence that was detrimental to the Petitioner, inadequately preparing for
trial, failing to interview and call certain defense witnesses, and failing to prepare the
Petitioner to testify at trial. The Petitioner makes only general arguments regarding these
issues in three short paragraphs in his brief with no citations to the record. Generally,
“[i]ssues which are not supported by argument, citation to authorities, or appropriate
references to the record will be treated as waived in this court.” Tenn. Ct. Crim. App. R.
10(b); see also Tenn. R. App. P. 27(a)(7). Further, although the Petitioner complains that
trial counsel opened the door to allow the admission of detrimental testimony and evidence,
the Petitioner does not specify the testimony and evidence of which he complains. Such
general arguments “are not sufficiently specific for this court to review.” Phillip Matthew
Burgess v. State, No. M2020-00028-CCA-R3-PC, 2021 WL 928475, at *25 (Tenn. Crim.
App. at Nashville, Mar. 11, 2021).

       Additionally, while the Petitioner claims trial counsel should have investigated and
presented proof of the victim’s prior false allegations of sexual abuse against other people,
he presented no proof at the post-conviction hearing regarding such prior allegations. Also,
despite the Petitioner’s claims that trial counsel failed to prepare him to testify, he fails to
contend what counsel could have done that would have been beneficial. Finally, even
though the Petitioner complains that trial counsel was ineffective by failing to interview
Paschal and Bowman and call them as witnesses at trial, he did not present the testimony
of either Paschal or Bowman at the post-conviction hearing. Generally, “[w]hen a
petitioner contends that trial counsel failed to discover, interview, or present witnesses in
support of his defense, these witnesses should be presented by the petitioner at the
evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). We
may not speculate on what benefit witnesses might have offered to the Petitioner’s case,
nor may we guess as to what evidence further investigation may have uncovered. Id. The
Petitioner is not entitled to post-conviction relief.

                                             -9-
                             III. Conclusion

The judgment of the post-conviction court is affirmed.



                                            _____________________________
                                            NORMA MCGEE OGLE, JUDGE




                                   - 10 -